UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                       No. 18-1315


BURL ANDERSON HOWELL; ALICE ANNETTE HOWELL,

                     Plaintiffs - Appellants,

              v.

GEORGE A. WOOD, County Manager for the Wayne County NC Department of
Social Services (WCNCDSS) in his managerial capacity for injunctive relief;
RESEE PHELPS, Income Maintenance Supervisor for WCNCDSS sued in her
individual and official capacities for monetary and equitable relief; LOU JONES,
Case Worker for WCNCDSS sued directly in her individual for same; EDWARD S.
FELTMAN, State Hearing Officer for WCNCDSS in his individual capacity;
MANDY COHEN, Secretary of North Carolina Department of Health and Human
Services sued in her official capacity for declaratory relief,

                     Defendants - Appellees.



Appeal from the United States District Court for the Eastern District of North Carolina, at
Raleigh. Terrence W. Boyle, District Judge. (5:17-cv-00093-BO)


Submitted: July 17, 2018                                          Decided: July 20, 2018


Before WILKINSON, DUNCAN, and AGEE, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Burl Anderson Howell, Alice A. Howell, Appellants Pro Se. Scott Christopher Hart,
SUMRELL, SUGG, CARMICHAEL, HICKS & HART, PA, New Bern, North Carolina,
for Appellees.


Unpublished opinions are not binding precedent in this circuit.




                                            2
PER CURIAM:

       Burl Anderson Howell and Alice Annette Howell appeal the district court’s orders

denying their motions, granting Defendants’ motions, and dismissing their 42 U.S.C.

§ 1983 (2012) complaint. We have reviewed the record and find no reversible error.

Accordingly, we affirm for the reasons stated by the district court. See Howell v. Wood,

No. 5:17-cv-00093-BO (E.D.N.C. Mar. 16, 2018; Dec. 21, 2017; filed Sept. 9, 2017,

entered Sept. 11, 2017). We dispense with oral argument because the facts and legal

contentions are adequately presented in the materials before this court and argument would

not aid the decisional process.



                                                                             AFFIRMED




                                            3